DECISION AND JUDGMENT ENTRY
Following a failed motion to suppress in the Ottawa County Municipal Court, appellant, Frank J. Baraona, withdrew his not guilty plea, pled no contest and was found guilty of operating a motor vehicle with a prohibited blood alcohol concentration. Appellant now appeals that conviction.
In a single assignment of error, appellant contends that the results of his breath test should have been suppressed because the state failed to introduce a copy of the Senior Operator's Certificate for the officer who calibrated the BAC Datamaster upon which appellant's breath test was performed. Evidence was introduced identifying the officer as a certified senior operator and stating his certificate number and its date of expiration.
Pursuant to 6th Dist.Loc.App.R. 12(C), we sua sponte transfer this matter to our accelerated docket and, hereby, render our decision.
On authority of State v. Young (1993), 88 Ohio App.3d 486, and Statev. Adams (Oct. 17, 1995), Pickaway App. No. 94CA21, unreported, we find appellant's sole assignment of error not well-taken. The judgment of the Ottawa County Municipal Court is affirmed. Costs to appellant.
JUDGMENT AFFIRMED.
  ____________________________  James R. Sherck, J.
Richard W. Knepper, J., Mark L. Pietrykowski, P.J., CONCUR.